*107MEMORANDUM **
California state prisoner Samuel Lee Wauls appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, see Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Wauls contends that the Board of Prison Terms’ (the “Board”) decision finding him unsuitable for parole violated his due process rights because it was arbitrary and not supported by reliable evidence. In light of the Board’s reliance on Wauls’ recent disciplinary record, his prior criminal history, and the nature of the commitment offense, we conclude that “some evidence” with “some indicia of reliability” supported the Board’s decision. See Biggs v. Terhune, 334 F.3d 910, 915 (9th Cir.2003). Furthermore, we conclude that the decision was not “otherwise arbitrary.” See Sass, 461 F.3d at 1129. Accordingly, the state court’s denial of habeas relief was not contrary to and did not involve an unreasonable application of clearly established law, as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1); Superintendent v. Hill, 472 U.S. 445, 454-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.